—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 17, 2000, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was ineligible to receive benefits because he was not totally unemployed during the period in question. The record reveals that after his employment with the Veteran’s Administration ended due to lack of work, claimant reactivated his previous contracting business. The record further establishes that claimant maintained an active business checking account and also filed a profit and loss statement for the business with his income tax return, which indicated that he deducted business expenses and depreciation on business equipment. Although claimant’s activities were minimal, he nevertheless stood to gain financially from the operation of his business (see, Matter of Kazin [Commissioner of Labor], 267 AD2d 581; Matter of Kutalek [Commissioner of Labor], 252 AD2d 623). Furthermore, inasmuch as claimant admittedly failed to disclose these nonphysical activities to the local unemployment insurance office, we find no reason to disturb the assessment of a forfeiture of benefit days and recoverable overpayment of benefits (see, Matter of Norris [Hartnett], 173 AD2d 1043).
Mercure, J. P., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.